DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2008/0049451) in view of Min et al. (US 2013/0148198) and Mullen et al. (US 2007/0253072).
Regarding claim 11, Wang teaches optical substrates for brightness enhancement for use in flat panel displays (Pg. 1, Paragraph [0004]). There are two optical substrates illustrated in figure 2 including a top substrate (#26) (“top microstructured layer”) and a bottom substrate (#28) (“bottom microstructured layer”) (Pg. 2, Paragraph [0022]). The substrates include longitudinal prism structures which are arranged orthogonal between the two susbtrates (Pg. 2, Paragraph [0022]). The optical substrates may be formed with an optically transparent material such as acrylic and the base of the optical substrates may be formed of the same transparent optical material as the substrate (“top microstructures single layer and the bottom microstructured layer being fully cured”) (Pg. 3, Paragraph [0029]).
Wang is silent with respect to an adhesive layer being located between the top substrate and the bottom substrate and the longitudinal prism structures of the optical susbtrate #28 extending in to and embedded into the adhesive layer. Wang is additionally silent with respect to the refractive indexes of the optical substrates with the longitudinal prisms being different.
Min teaches a multilayer optical sheet for display devices (Pg. 1, Paragraph [0003]). Min teaches optical sheets which include two optical sheets (#5 and #6) which have prisms having different periods, heights and refractive indices (Pg. 1, Paragraph [0007]-[0016]). Furthermore, Min teaches an adhesion layer being located between the two optical sheets in which the prisms 
It would have been obvious to one of ordinary skill in the art before the filing of the invention to form an adhesion layer between the upper and lower substrates in which the longitudinal prisms of the lower substrate are embedded in the adhesion layer in order to maximize the enhancement of bonding quality as taught by Min.
Additionally, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the optical substrates of Wang in which the two optical sheets having different refractive indices, as taught by Min, wherein each of the cited references teach optical substrates for display devices including two optical sheets with longitudinal prisms. 
Wang is additionally silent with respect to the top microstructured layer further including a bottom microstructured surface. 
Mullen teaches a structure including a microstructured layer that includes a first cured portion and a second cured portion that are formed from the same light or radiation curable material (Pg. 1, Paragraph [0004]). As illustrated in figure 22, the optical structure includes two layers which each include a series of longitudinal prisms and grooved structured in order to reduce visible optical defects or other patterns in order to improve optical properties of the stacks (Pg. 10, Paragraph [0131]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the upper substrate layer with longitudinal prisms on an upper surface and grooves or other patterns on the bottom surface in order to reduce visible optical defects or to improve the optical properties of the stack.
claim 12, Wang teaches the optical susbtrates as discussed above with respect to claim 11. As discussed above, the substrates may be formed with a base layer which may be formed from the same material as the optical susbtrates (“the bottom microstructured layer is a single layer”).
Regarding claim 13, Wang teaches the optical substrates as discussed above with respect to claim 11. As discussed above, Min teaches the prisms of the bottom sheet as being embedded in the adhesion layer further illustrated in figure 4, which only reach the bottom of the top sheet (“a depth of penetration of the peaks of the second linear structures into the bottom surface of the top microstructured single layer is not greater than 50 percent of the respective height of the microstructure feature”).
Regarding claims 14-15, Wang teaches the optical susbtrates as discussed above with respect to claim 11. Wang further teaches the base of the optical substrates may be on the range of 25 to 300 microns (Pg. 3, Paragraph [0029]). Furthermore, the optical susbtrates may have low valleys and high valleys wherein the low valleys (#37L) have a thickness of 0 microns (Pg. 3, Paragraph [0026]; Fig. 3). As such, the thickness of the optical substrates at the low valleys to the bottom of the base of the microstructured layer would be 25 to 300 microns (“wherein the top microstructured single layer/bottom microstructured layer has a thickness defined by the smallest distance from any point on the top microstructured surface of the top microstructured single layer to the bottom surface of the top microstructured single layer, and wherein the thickness is not greater than 25 micrometers.”) 
Although the thicknesses taught by Wang and those of the instant claims are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
claims 16 and 17, Wang teaches the optical substrates as discussed above with respect to claim 11. As discussed above, Wang teaches the optical substrates may be formed from a material such as acrylics.
Wang is silent with respect to the optical susbtrates being formed from crosslinkable or crosslinked compositions.
As discussed above, Mullen teaches the structures as including a microstructured layer which is formed from a radiation curable material.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the optical susbtrates of Wang which may be acrylics such that they are radiation curable materials as taught by Mullen who also teaches optical stacks with microstructured layers.
Regarding claim 18, Wang in view of Sung teaches the optical susbtrates as discussed above with respect to claim 11. Wang further teaches the use of the optical susbtrates in backlight LCD’s including a light source and a reflector (“light source and back reflector”) (Pg. 2, Paragraph [0022]).

Response to Arguments
Applicant’s arguments/amendments, see page 4, filed3/31/2021, with respect to the 35 U.S.C. 112 rejections of claim 11 have been fully considered and are persuasive. The rejections of 1/6/2020 has been withdrawn. 

Applicant’s arguments, see page 4, filed 3/30/2021, with respect to the rejection of claim 11 under 35 U.S.C. 103 have been fully considered and are persuasive.

As noted in the Advisory Action dated 4/27/2021, the examiner concedes in that each of the cited references fails to teach this limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Wang, Min and the newly cited reference of Mullen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783